DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-5) in the reply filed on 1/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/793,038, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application does not provide .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “latching mechanism” in claims 4-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear as to whether applicant is claiming a system comprising outer and inner sleeve blanks or whether applicant is claiming a container formed from the blanks being folded.  Clarification of the scope of the claims is required.
Regarding claim 3, “a standard size credit card” is unclear because there is no technical definition for such a term and applicant has not provided a definition for the term, and has not define the metes and bounds of the limitation, in particular with the term “standard size.”
Regarding claims 3-5, the scope of the claims is unclear because the preamble recites a shipping container; however, the parent claim is directed to a shipping container system comprising blanks.  Thus, it is unclear the scope of the invention; in particular, it is unclear if the latching mechanism and opener is part of the system or is separate from the separate and to be used with the blanks when the blanks are folded into a shipping container.  For purposes of examination, the claims will be given their broadest reasonable interpretation and be treated to the subcombination of the blanks intended to be formed into a shipping container that is capable of having a latching mechanism and capable of being released by an opener.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2006/0231602 to Mu et al. (Mu).
Regarding claim 1, Mu discloses a shipping container system comprising an outer sleeve blank (12) formed from a single sheet of material, the outer sleeve blank comprising an outer sleeve base panel (18), an outer sleeve first side panel (22), outer sleeve top panel (30), outer sleeve side tab (32), outer sleeve end closure (20), outer sleeve slot panel (24), outer sleeve slot panel further comprising an outer sleeve slot (82), wherein the outer sleeve blank is configured to be foldable into an outer sleeve (Fig 2), the outer sleeve comprising a tube having one open end, one substantially enclosed end, an interior volume, an inner sleeve blank (14) formed from a single sheet of material, the inner sleeve blank comprising an inner sleeve base panel (90), inner sleeve side panel (42), inner sleeve first end panel (36), inner sleeve second end panel (38), inner sleeve slot panel (40), inner sleeve slot (82), wherein the inner sleeve blank is configured to be foldable into an inner sleeve (Fig 2), inner sleeve comprising a tray into which materials to be shipped can be place, wherein inner sleeve is configured to be placeable within 
Regarding claim 2, Mu further discloses outer and inner sleeve blanks constructed of plastic (¶0028).
Regarding claim 3, as best understood, Mu further discloses the shipping container of claim 1 and further discloses the system capable of functioning with an opener being a standard size credit card as recited since it has the structure as recited.
Regarding claims 4-5, as best understood, Mu further discloses the system of claim 1 which can be used with a latching mechanism/opener comprising an RFID as recited since it has the structure of the blanks as recited and can be formed into a container capable of functioning with the recited latching mechanism/opener.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735